— Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaughnessey, J.), rendered July 29, 1987, convicting him of burglary in the second degree and criminal possession of stolen property in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
The defendant contends that trial court erroneously re*601stricted the cross-examination of his accomplice on the issue of his potential bias, effectively denying the defendant his constitutional right to confront a witness against him. We disagree. Our review of the record indicates that the accomplice was subjected to extensive cross-examination on this issue, including inquiry into the fact that he expected favorable treatment in his own case in exchange for his cooperation in testifying against the defendant (see, People v Cuevas, 138 AD2d 620, 622; People v Burke, 127 AD2d 842).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. R, Lawrence, Kunzeman and Kooper, JJ., concur.